—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated October 12, 1993, as, upon granting reargument, adhered to a prior determination granting the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon review of the record, we find that the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see, Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731; Conlon v Village of Pleasant-*372ville, 146 AD2d 736). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.